Petition for Writ of Mandamus Dismissed and Opinion filed November 29,
2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00835-CR



                    IN RE VINCENT E. BEASLEY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               228th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1357233

                        MEMORANDUM OPINION

      On October 21, 2016, relator Vincent E. Beasley filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Marc Carter, presiding judge of the 228th District Court of Harris County, to grant
a motion to set aside his felony conviction for sexual assault because the trial court
allegedly lacked jurisdiction to enter judgment on the conviction.

      Because relator’s petition involves a final post-conviction felony proceeding,
it is governed by Article 11.07 of the Texas Code of Criminal Procedure. Only the
Court of Criminal Appeals has jurisdiction in final post-conviction felony
proceedings. Tex. Code Crim. Proc. Ann. art. 11.07; Padieu v. Court of Appeals of
Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex .Crim. App. 1991) (orig. proceeding).
“To complain about any action, or inaction, of the convicting court, the applicant
may seek mandamus relief from the Court of Criminal Appeals. See Tex. Const.
art. V, § 5. “We have no authority to issue writs of mandamus in criminal law
matters pertaining to proceedings under article 11.07.” In re Briscoe, 230 S.W.3d
196, 196–97 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                    PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2